Citation Nr: 1625373	
Decision Date: 06/23/16    Archive Date: 07/11/16

DOCKET NO.  12-10 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent prior to February 25, 2015 and 40 percent thereafter for chronic lumbar strain.

2.  Entitlement to an initial compensable rating for right wrist cyst.  

3.  Entitlement to a separate evaluation for right and/or left lower extremity radiculopathy.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1984 to November 1987 and from January 1991 to March 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In February 2014, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A hearing transcript has been associated with the claims file.

In November 2014, the Board remanded the instant matters for additional development.  

In a March 2015 rating decision, the Appeals Management Center (AMC) increased the Veteran's disability rating for chronic lumbar strain from 20 percent to 40 percent, effective February 25, 2015.  However, inasmuch as higher ratings are available for both periods of the staged ratings for chronic lumbar strain, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher rating before and after February 25, 2015 remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).    

The issue of entitlement to a separate evaluation for radiculopathy has been raised by the record based on objective findings supporting a diagnosis of lumbar radiculitis noted in clinical evidence, as discussed below.  As the Board retains jurisdiction over such issue as part and parcel of the Veteran's higher rating claim for lumbar spine disability, it has been listed on the title page of this decision.  38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5243, Note (1).  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  

The issues of entitlement to higher ratings for chronic lumbar strain and right wrist cyst are decided below.  The remaining issue of entitlement to a separate evaluation for radiculopathy of the right and/or lower extremity is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to February 25, 2015, the Veteran's chronic lumbar strain results in subjective complaints of pain and stiffness, without limitation of the thoracolumbar spine flexion to 30 degrees or less; ankylosis; or intervertebral disc syndrome resulting in incapacitating episodes. 

2.  As of February 25, 2015, the Veteran's service-connected chronic lumbar strain does not result in unfavorable ankylosis of the thoracolumbar or entire spine; or intervertebral disc syndrome resulting in incapacitating episodes.

3.  The Veteran's right wrist cyst results in a superficial scar, manifested by discomfort and intermittent pain without any additional symptomatology.


CONCLUSIONS OF LAW

1.  Prior to February 25, 2015, the criteria for an initial rating in excess of 20 percent for chronic lumbar strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.20, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2015).

2.  As of February 25, 2015, the criteria for an initial rating in excess of 40 percent for chronic lumbar strain have not been met.   38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.20, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2015).

3.  Resolving reasonable doubt in the Veteran's favor, as of October 1, 2010, the criteria for an initial 10 percent rating, but no higher, for right wrist cyst have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, Diagnostic Codes 7800-7805, 7819 (as in effect prior to October 23, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist 

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  No notice or due process deficiencies have been alleged by the Veteran or his representative.  

II.  Analysis 

Applicable Laws and Regulations

Disability evaluations are determined by the application of the facts presented to the VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Court has held that, in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disability.  38 C.F.R. § 4.14. 

In general, separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition. Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The Court has also held that within a particular diagnostic code, a claimant is not entitled to more than one disability rating for a single disability unless the regulation expressly provides otherwise. Cullen v. Shinseki, 24 Vet. App. 74 (2010).

The Board also observes that disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45. The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca, supra. In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 


Chronic Lumbar Strain

The Veteran seeks a higher rating for his service-connected chronic lumbar strain, currently rated at 20 percent prior to February 25, 2015 and at 40 percent thereafter.  The Veteran asserts that his lumbar spine disability is more severe than as reflected by the currently assigned ratings.  He feels that the residuals of the injuries he sustained are not adequately described by VA.  See the Veteran's statement of April 2012.  

Historically, the Veteran's lumbar spine disability has been rated under Diagnostic Code 5237 for lumbosacral strain.  Such disability is rated on the basis of limitation of motion, and the General Rating Formula for Diseases and Injuries of the Spine, effective beginning on September 26, 2003, contemplates limitation of motion.

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, ratings are provided as follows.  A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more body height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal contour such as scoliosis.  A 40 percent rating is warranted when there is forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is awarded for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that a 10 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months and a 20 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Note (1) provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

VA has acknowledged the Veteran's in-service back injuries via the grant of service connection from December 2006.  As noted above, disability evaluations are based upon symptoms demonstrated in the evidence during the periods of the claim.  

An August 2007 VA examination report reflects a diagnosis of chronic lumbar strain without any neurological deficiency.  The report also reflects the Veteran's report of painful lower back and occasional radiating pain to the top of the right leg.  The examiner noted that daily living activities were limited and that his work was affected.  No use of back brace was noted.  There was no history of acute episodes of excruciating back pain during the last 12 months.  The examiner noted that the Veteran was previously treated with physical therapy and medications but that back pain worsened and that there were no problems with bladder or bowel function.  No history of flare-ups was reported.  Occasional pain and stiffness of the back were also reported at the time.  Physical examination revealed normal heel-to-toe gait and good posture.  There was no evidence of scoliosis or kyphosis or step-off deformity.  Range of motion was flexion limited to 45 degrees with complaint of pain at the end of motion.  There was no additional loss of motion.  Extension was limited to 15 degrees with complain of pain at the end of motion.  Right and left lateral flexion was limited to 20 degrees with complaint of pain at the end of motion and rotation was 10 degrees with complaint of pain.  There was no evidence of incoordination, weakness, or fatigability.  The examiner found that functional loss due to subjective complaint of pain was absent.  Further, the examiner observed that both lower limbs were equal in length and were negative for any neurological deficiency.  The examiner noted good muscle tone.  There was no spasm or atrophy.  The extensor halluces longus muscle strength testing was 5/5.  Reflexes were "1+" on both sides and plantar reflex was flexor.  The straight leg raising was 60 degrees on either side with complaint of back pain, but the Lasegue's Test was negative.   The examiner also noted that the X-ray examination of the lumbosacral spine reflected normal findings. 

An April 2008 private treatment report notes the Veteran's complaint of low back pain on the right with additional complaints of right leg pain extending below the knee back and tingling of the right posterior leg.  The low back pain was described was "a dull ache that can become shooting in nature and will radiate down the right leg."  The private physician noted that the Veteran was employed as a "warehouse worker" at the time.  No change in bowel habits was reported.  There was no change in bladder function.  Numbness was reported on the right posterior thigh and calf. The Veteran reported that he experienced "two debilitating episodes over the past one year."  There was paresthesia of the right posterior thigh and calf.  As past spinal history, the private physician stated that the Veteran has not had spinal surgery and that the Veteran underwent "bed rest, hot/cold packs, muscle relaxants, and NSAIDS."  The private physician noted that the Veteran reported missing one week of work due to his low back pain.  

Upon physical examination, the Veteran's thoracic kyphosis was normal, as was lumbar lordosis.  Response to light palpation was normal, although there was pain with palpation over the area of the right posterior superior iliac spine and right buttock.  There was no area of maximum tenderness.  The Veteran was able to stand erect and his gait pattern was observed to be normal.  Range of motion was forward flexion limited to 35 degrees without pain, extension limited to 15 degrees with pain, right and left rotation limited to 30 degrees without pain, right side bending limited to 15 degrees without pain, and left side bending limited to 20 degrees without pain.  The axial compression test was negative, as was the simultaneous rotation test result.  The Veteran was able to walk on his toes and heels.  He was able to squat.  Deep tendon reflexes for patellar (L4) was "1+" for right and left side.  Clonus at the ankle was unsustained bilaterally and the Babinski Sign was absent bilaterally.  Sensation to pin prick/light touch of the right leg and left leg was normal.  Right sitting straight leg raising test was restricted to 70 degrees with low back pain.  Left sitting straight leg raising test was restricted to 80 degrees due to hamstring tightness.  Assessment provided was acute exacerbation of low back pain and lumbar radiculitis. 
 
A September 2010 private treatment record reflects the Veteran's complaint of "left back/buttock pain" and that treatments included muscle relaxants and pain medications.  The Veteran was observed to have poor sitting posture but good standing posture.  Gait pattern was normal.  Range of motion was flexion limited to 60 degrees including buttock pain and extension limited to 35 degrees.  Lower extremity strength was "5/5" for extensor hallicus, antenor tibialis, peroneus brevis/longus, quadriceps, and psoas as to right and left.  Lower extremity neurological testing was "2" for patellar reflex and Achilles reflex for right and left.  Slump test was positive bilaterally with increasing left buttock supine straight leg raise test, restricted bilaterally due to hamstring tightness at 65 degrees, increasing left buttock at 45 degrees as to the right side and 30 degrees to the left.  Impression provided were lumbar strain/low back pain "with neural tension."  

An October 2010 VA examination report reflects a diagnosis of low back strain, which was associated with pain.  The examiner noted the Veteran's report of low back pain, to include numbness and tingling that radiated to both legs.  The Veteran reported experiencing flare-ups, which were severe and occurred every 2 to 3 weeks, precipitated by any movement that resulted in low back pain.  On physical examination, the examiner observed normal posture, normal head position, and symmetry in appearance.  Gait was slow and stiff, using a cane.  There was no finding of gibbous, kyphosis, lumbar lordosis, lumbar flattening, reverse lordosis, list, scoliosis, or thoracolumbar spine ankyloses.  There was no evidence of incapacitating episodes of spine disease.  Range of motion for thoracolumbar spine was flexion from 0 to 40 degrees, extension from 0 to 15 degrees, left and right lateral flexion from 0 to 20 degrees, left and right lateral rotation from 0 to 10 degrees.  The examiner noted that there was objective evidence of pain on active range of motion and of pain following repetitive motion.  Specifically, the examiner found that additional limitation after three repetitions of range of motion testing was that the Veteran was unable to be tested due to "pain 10/10."  On muscle examination of the spine, spasm, guarding, tenderness, and weakness were noted as to the left and right side of the spine.  Muscle atrophy was not found as to either left or right side of the spine.  There was evidence of muscle spasm, localized tenderness, or guarding severe enough to be responsible for abnormal gait or abnormal spinal contour.  Detailed reflex exam findings reflect normal findings as to peripheral nerve reflex, knee jerk, ankle jerk, and plantar flexion.  Sensory exam findings as to right and left lower extremities found no affected nerves, normal position sense, normal pain on pinprick, normal light touch, and no dysesthesias.  Vibration was more on left leg than right. 

Detailed motor examination reflects active movement against some resistance for all tested areas-bilateral hip flexion and extension, bilateral knee flexion, bilateral ankle dorsiflexion and plantar flexion, and bilateral great toe extension.  Muscle tone was normal and there was no muscle atrophy.  The examiner noted that the Veteran was not tested for Lasegue's sign because he was unable to lie down on the exam table due to low back pain at the time.  The examiner noted X-rays of the lumbosacral spine reflecting normal findings.  The examiner also noted that there was no history of urinary incontinence, urinary urgency, urinary retention requiring catheterization, nocturia, fecal incontinence, obstipation, or paresthesia.  There was a history of fatigue, decreased motion, stiffness, weakness, and spine pain in the lower back, which was described as constant, sharp, and severe.  The examiner observed that the Veteran had been using a cane for the past couple of months.   The examiner then noted that the Veteran's usual occupation is in "supply" and that the Veteran was retired at the time as of August 2010 because of back pain.  "Increased absenteeism" was the effect on usual occupation and that pain was the effect on occupational activities.  Daily activities were also affected due to back pain.  

A September 2011 private treatment record indicates that the Veteran experienced pain after prolonged standing and bending but that he was able to "move freely and with less pain than before."  He was reported to have responded well with physical therapy.  Intermittent pain in the back was reported.  Range of motion for lumbar spine was "within functional limit".

A September 2012 DBQ examination report for peripheral nerve conditions reflects the examiner's opinion that although the Veteran had claimed "subjective complain[ts] of tingling, numbness in right hand and both legs and shooting pain in legs clinically there is no objective evidence of n[e]uropathy or radiculopathy of both lower extremities and right upper extremity as per current exam."  The Veteran was not diagnosed with a peripheral nerve condition or peripheral neuropathy at the time of the examination.  The examiner then noted the Veteran's report that he experienced "shooting pain and tingling and numbness in both legs" and that the Veteran also suffered from "pain in right and and tingling and num[b]ness in right fingers."  Dominant hand was noted to be the right hand.  The examiner noted that the Veteran reported symptoms attributable to peripheral nerve conditions, specifically, mild, intermittent pain in the right upper extremity, right lower extremity, and left lower extremity, mild paresthesia in the right upper extremity, right lower extremity, and left lower extremity, as well as mild numbness in the right upper extremity, right lower extremity, and left lower extremity.  On muscle strength testing, normal strength was found for all tested areas-bilateral elbow flexion and extension, bilateral wrist flexion and extension, bilateral grip, bilateral pinch (thumb to index finger), bilateral knee extension, bilateral ankle plantar flexion, and bilateral ankle dorsification.  

On reflex exam, the examiner noted "normal" findings as to bilateral biceps, bilateral triceps, bilateral brachioradialis, bilateral knees, and bilateral ankles.  On sensory exam, "normal" sensory findings were noted as to all tested areas-bilateral shoulder area, bilateral inner/outer forearm, bilateral hand/fingers, bilateral upper anterior thigh, bilateral thigh/knee, bilateral lower leg/ankle, and bilateral foot/toes.  No trophic changes were found attributable to peripheral neuropathy.  Gait was observed to be normal.  As to median nerve, Phalen's sign and Tinel's sign were negative.  The examiner evaluated that the radial nerve was normal as to right and left, median nerve was normal as to right and left, ulnar nerve was evaluated as normal for right and left, musculocutaneous nerve was normal as to right and left, circumflex nerve was normal as to right and left, long thoracic nerve was normal as to right and left, upper radicular group was normal as to right and left, middle radicular group was normal as to right and left, and lower radicular group was also normal as to right and left.  The examiner found that the sciatic nerve, external popliteal, musculocutaneous (superficial peroneal) nerve, anterior tibial (deep peroneal) nerve, internal popliteal (tibial) nerve, posterior tibial nerve, anterior curural (femoral) nerve, internal saphenous nerve, obturator nerve, external cutaneous nerve of the thigh, and Ilio-inguinal nerve as to right and left, were all normal.  The examiner noted that the Veteran used a brace and cane.  

At the February 2014 hearing, the Veteran testified that he experienced flare-ups of low back pain at least two to three times a month and that he was unable to work for three weeks due to a flare-up of low back pain in 2013.  The Veteran also reported that he had "incidents where [he] had a bowel movement, and [he] didn't feel it" on three occasions.  The Veteran also reported that the left leg was "number" "than it should be," but that he did not feel it as to the right leg.   

A February 2015 DBQ report reflects the Veteran's report that his low back pain worsened with bending and prolonged sitting, standing, lifting, and carrying. Veteran further reported that the low back pain radiated to the left lower extremity but denied tingling, numbness of the left extremity.  The Veteran also denied any weakness or paresis of both lower extremities.  The examiner noted that the Veteran was using a cane for ambulation.  The Veteran reported that he could perform his daily routine, simple activities.  The examiner indicated that the Veteran was employed full time for "Detroit Edison," which consisted of physical and nonphysical duties.  The Veteran indicated that he "may need to take off up to 3-6 days a month when his back pain flares up."  No incapacitation episodes or prolonged immobilization or hospitalization was reported for the past year.  The examiner noted that the Veteran underwent physical therapy 2 years ago and that the Veteran was treated with epidural injections in the past, but had no lower back surgeries.  Also noted was the Veteran's use of Motrin/flexeril as required.  The examiner noted that the Veteran reported flare-ups impacting the function of the back, described as difficulty with bending and prolonged sitting, standing, lifting, and carrying.  Functional loss/impairment was reported as the same. 

On range of motion testing, forward flexion was noted to be from 0 to 40 degrees, extension from 0 to 15 degrees, right lateral flexion from 0 to 15 degrees, left lateral flexion from 0 to 15 degrees, right lateral rotation from 0 to 15 degrees, and left lateral rotation from 0 to 15 degrees.  The examiner stated that the range of motion itself contributed to a functional loss, which was that the Veteran was unable to bend without pain.  Pain was shown during forward flexion, left lateral flexion, and left lateral rotation.  There was no evidence of pain with weight bearing or localized tenderness or pain on palpation of joints and/or soft tissue of the thoracolumbar spine.  The Veteran was able to perform repetitive use testing with at least three repetitions.  Range of motion after three repetitions were forward flexion from 0 to 30 degrees, extension from 0 to 15 degrees, right lateral flexion from 0 to 10 degrees, left lateral flexion from 0 to 10 degrees, right lateral rotation from 0 to 15 degrees, and left lateral rotation from 0 to 15 degrees. The examiner indicated that additional loss of function after three repetitions was pain and.  The Veteran was not examined immediately after repetitive use over time.  The examiner explained that the examination results contradicted the Veteran's statements describing functional loss with repetitive use over time because the Veteran "worked full time job without absences with loss of payment."  Pain, weakness, fatigability, or incoordination was not found to significantly limit functional ability with repeated use over a period of time or flare-ups.  The Veteran did not have guarding or muscle spasm of the thoracolumbar spine.  

On muscle strength testing, normal strength was noted as to all tested areas-bilateral hip flexion, bilateral knee extension, bilateral ankle plantar flexion, bilateral ankle dorsiflexion, and bilateral great toe extension.  The examiner found that the Veteran had no muscle atrophy.  On reflex exam, deep tendon reflexes were rated as normal for both knees and ankles.  On sensory exam, sensation to light touch (dermatome) testing results were normal for bilateral upper anterior thigh, bilateral thigh/knee, bilateral lower leg/ankle, and bilateral foot/toes.  Straight leg raising test results were negative for both right and left.  There was no evidence of radicular pain or other signs of radiculopathy symptoms.  Further, the examiner found that there was no ankyloses of the spine.  The Veteran was found not to have any other neurologic abnormalities or findings related to a thoracolumbar spine condition, such as bowel or bladder problems/pathologic reflexes.  The examiner stated that the Veteran did not suffer from intervertebral disc syndrome.   The Veteran occasionally used a cane for lower back pain.  The Veteran was not found to have any scars related to the diagnosed condition.  The examiner noted that arthritis was not documented in imaging studies of the thoracolumbar spine and that the Veteran did not have a thoracic vertebral fracture with loss of 50 percent or more of height.  No other significant diagnostic test findings were noted.  The examiner opined that the Veteran's ability to work was affected by his low back condition in that the Veteran was assigned different duties due to difficulty with lifting and carrying. Usual daily activities were also noted to be affected, to include mild effects on chores, shopping, exercise, traveling, and driving.  The examiner remarked that the despite the Veteran's subjective symptoms of radiculopathy, there were no objective findings to support the subjective complaints.  

A February 2015 X-ray examination report of the lumbosacral spine reflects that there was no fracture, dislocation, spondylosis, or spondylolisthesis.  The vertebral body heights were normal.  The intervertebral disc spaces were unremarkable.  Impression provided was "[u]nremarkable examination of the lumbosacral spine."  

Rating for Period Prior to February 25, 2015

Based on the foregoing, the Board finds that the Veteran is not entitled to an initial rating in excess of 20 percent for his chronic lumbar strain prior to February 25, 2015.  Specifically, at no point during the pertinent appeal period has the Veteran's chronic lumbar strain resulted in favorable ankylosis of the entire thoracolumbar spine or forward flexion of the thoracolumbar spine limited to 30 degrees or less, even in contemplation of functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca, supra.

As previously stated, a 40 percent rating under the General Rating Formula for Diseases and Injuries of the Spine is warranted for forward flexion of the thoracolumbar spine limited to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.

A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran. 38 C.F.R. § 4.40; see also Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  In the instant case, the Veteran has consistently complained of low back pain.  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath, supra.  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell, supra; Hicks, supra.

However, despite the Veteran's complaints, pain did not result in limitation of flexion to 30 degrees or less or ankylosis of the thoracolumbar spine, favorable or otherwise.   Forward flexion was found to be to 35 degrees, at worst, as reflected in the September 2010 private treatment record.  As previously stated, although pain may cause functional loss, pain itself does not constitute functional loss.  Mitchell, supra.  Although the record reflects that the Veteran's complaints of low back pain, medical evidence does not reveal additional functional impairment, including additional limitation of motion on account of pain, weakness, fatigability, and incoordination that are not already contemplated by the currently assigned 20 percent rating.  In fact, the August 2007 VA examiner found that "functional loss due to subjective complaint of pain [was] absent" and that there was "no evidence of incoordination, weakness, and fatigability."  While the October 2010 VA examiner noted a history of flare-ups and finding of additional limitation of motion after three repetitions, objective findings do not reveal additional functional impairment on account of pain, weakness, etc., that is not already contemplated by the now assigned 20 percent rating.  Burton, supra; 38 C.F.R. § 4.59.  Furthermore, there is no evidence of ankylosis of the thoracolumbar spine at any point pertinent to this appeal.  Therefore, an initial rating in excess of 20 percent prior to February 25, 2015 is not warranted for the Veteran's chronic lumbar strain, even in consideration of painful motion and other factors such as weakness, fatigability, lack of endurance, and incoordination.

Based on the foregoing, the Board finds that the Veteran is not entitled to an initial rating in excess of 40 percent for his chronic lumbar strain as of February 25, 2015.  Specifically, at no point during the pertinent appeal period has the Veteran's chronic lumbar strain resulted in unfavorable ankylosis of the entire thoracolumbar spine or entire spine.   

As discussed above, to warrant a higher rating, there must be evidence of unfavorable ankylosis of the entire thoracolumbar spine, as is required for a 50 percent rating; or unfavorable ankylosis of the entire spine, as is required for a total rating.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

Rating for Period After to February 25, 2015

In the present case, there is no evidence of unfavorable ankylosis of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine.  The February 2015 DBQ examiner specifically found that there was no evidence of ankyloses of the spine, and there are no findings indicating otherwise.  In addition, while the February 2015 DBQ examiner noted additional functional loss after repetitive use of the spine, there is no objective evidence that such functional loss more nearly approximate unfavorable ankylosis of the thoracolumbar spine or unfavorable ankylosis of the entire spine.  Further, the clinical evidence does not establish and the Veteran has not alleged, that his thoracolumbar spine was ankylosed or that he experienced such symptoms as difficulty talking due to limited line of vision, difficulty breathing or eating, atlantoaxial or cervical subluxation or dislocation, or nerve root stretching, as is required for unfavorable ankylosis for VA compensation purposes.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5).  Under these circumstances, an initial rating in excess of 40 percent as of February 25, 2015 is not warranted for chronic lumbar strain.   

The Board has also considered whether the Veteran's service-connected chronic lumbar strain has resulted in intervertebral disc syndrome with incapacitating episodes as contemplated under Diagnostic Code 5243.  In this regard, the February 2015 DBQ examiner specifically found that the Veteran did not suffer from intervertebral disc syndrome and no other physician has diagnosed the Veteran with intervertebral disc syndrome at any point during the appeal.  The February 2015 X-ray examination also indicates that the intervertebral disc spaces were "unremarkable."  Moreover, the VA examinations and clinical records fail to show any evidence of incapacitating episodes due to his chronic lumbar strain that meet the requirements set forth in Code 5243, i.e., requiring bed rest prescribed by a physician.   While the April 2008 private physician noted that the Veteran reported undergoing a "bed rest" following "two debilitating episodes [of low back pain] over the past year," there is no indication in the clinical record that such was specifically prescribed by a physician for acute signs and symptoms due to intervertebral disc syndrome.  As noted, the Veteran does not allege, and the record does not reflect a diagnosis of intervertebral disc syndrome during the appeal period.  Absent these indications, by definition, there have not been any incapacitating episodes under Diagnostic Code 5243.  Therefore, a higher rating is not warranted under Diagnostic Code 5243 for intervertebral disc syndrome resulting in incapacitating episodes.  

With regard to a potentially separate compensable rating for neurological complications attributable to the service-connected chronic lumbar strain, the Board is remanding the issue for further development.  38 C.F.R. § 4.71a, General Rating Formula for Disease and Injuries of the Spine, Note (1).  As discussed below, while the September 2012 and February 2015 examiners reported that the Veteran had no signs of or symptoms due to radiculopathy, the April 2008 private physician provided a diagnosis of "lumbar radiculitis" and found that the Veteran's deep tendon reflexes for patellar (L4) was "1+" for right and left side.  The April 2008 private physician also noted that there was pain with palpation over the area of the right posterior superior iliac spine and right buttock and noted the Veteran's report of "tingling" and "numbness" in the right leg.  Further, a September 2010 private physician also provided an impression of "neural tension" after noting the Veteran's report of "left back/buttock pain."  Therefore, it is therefore unclear to the Board whether the Veteran ever had a diagnosis of radiculopathy and if so, whether such was due to the Veteran's service-connected chronic lumbar strain.  Thus, a remand is necessary for a new VA neurological examination and clarification of the noted deficiency.  

The Board has considered whether further staged ratings under Fenderson and Hart, supra, are appropriate for the Veteran's service-connected chronic lumbar strain; however, the Board finds that his symptomatology has been stable throughout the appeal periods.  Therefore, assigning additional staged ratings for such a disability is not warranted.

Right Wrist Cyst

The Veteran seeks a higher rating for his service-connected right wrist cyst, currently assigned a noncompensable rating under Diagnostic Code 7819, effective as of December 22, 2006.  38 C.F.R. § 4.118, Diagnostic Code 7819 (as in effect prior to October 23, 2008).

The criteria for rating scars were revised, effective October 23, 2008.  However, the revised criteria provides that they are applicable only to claims filed on or after the effective date of the regulation change, October 23, 2008.  See 73 Fed. Reg. 54708 (Sept. 23, 2008).  As the Veteran's December 2006 claim was filed prior to that date, the revisions do not apply in this case.

Under the applicable version of the rating criteria, benign skin neoplasms are rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), or scars (Diagnostic Codes 7801-7805), or on the basis of impairment of function.  38 C.F.R. § 4.118, Diagnostic Code 7819.

Disfigurement of the head, face, or neck is rated under Diagnostic Code 7800.  A 10 percent rating is warranted where one characteristic of disfigurement is present.  A 30 percent rating is warranted with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  A 50 percent rating is warranted with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features, or; with four or five characteristics of disfigurement.  A maximum 80 percent rating is warranted with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features, or; with six or more characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800.

Under Diagnostic Code 7801, scars other than on the head, face, or neck that are deep or that cause limited motion and encompass an area or areas exceeding 6 square inches (39 sq. cm.) warrant a 10 percent rating.  Such scars that encompass an area or areas exceeding 12 square inches (77 sq. cm.) warrant a 20 percent rating, and such scars that encompass an area or areas exceeding 72 square inches (465 sq. cm.) warrant a 30 percent rating. Such scars or scars that encompass an area exceeding 144 square inches (929 sq. cm.) warrant a 40 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7801.

Under Diagnostic Code 7802, scars other than on the head, face, or neck that are superficial and do not cause limited motion and encompass an area of 144 square inches or greater warrant a 10 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7802.  

Under Diagnostic Code 7803, superficial, unstable scars warrant a 10 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7803.  An unstable scar is one where, for any reason, there is a frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7803, Note 1.  

Under Diagnostic Code 7804, superficial scars that are painful on examination also warrant a 10 percent rating. 38 C.F.R. § 4.118, Diagnostic Code 7804.  A superficial scar is one that is not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7804, Note 1.

Diagnostic Code 7805 provides that other scars are to be rated on limitation of function of affected part. 

An October 2010 VA examination report notes that the Veteran had a "small 1cm, single, movable non tender ganglion cyst noted right wrist, palmar side, below thenar eminence." The examiner noted the Veteran's report that "pain in the wrist" occurred "off and on" and "sometimes tingling in fingers."  

In September 2012, the Veteran underwent a DBQ examination for peripheral nerve conditions, as set forth in the previous discussion pertinent to the chronic lumbar strain claim.    

At the February 2014 hearing, the Veteran testified that he experienced "tingling in the hand" and "unpronounced pain" in the right wrist, as well as loss of mobility.  The Veteran testified that he worked with a "computer-based workstation" and that his right wrist condition had an impact on his job performance.  The Veteran testified that the cyst on his right wrist got bigger at times.  He also reported tingling in his fingers.  The Veteran testified that there was no attempt to remove the cyst since his military service.  

A February 2015 VA X-ray examination report reveals an impression of "[u]nremarkable right wrist" or "evidence to suggest acute fracture, dislocation, nor any intrinsic bone marrow lesion."  No other osseous or articular abnormality with regard to the right wrist was observed at the time.   

A February 2015 DBQ examination report reflects a diagnosis of ganglion cyst of the right side.  The examiner noted the Veteran's report that the cyst swelled up occasionally and that he wore a wrist brace as needed.  Symptoms since onset have been stable.  The examiner noted that the right hand was the dominant hand and that the Veteran did not report that flare-ups impacted the function of the right wrist.  Range of motion for the right wrist was found to be "all normal."  Palmar flexion was limited to 80 degrees, dorsiflexion to 75 degrees, ulnar deviation to 45 degrees, and radial deviation to 20 degrees.  The examiner further noted that no pain was noted during examination.  There was no evidence of pain with weight bearing or localized tenderness or pain on palpation of the joint or associated soft tissue.  The examiner noted that the Veteran was able to perform repetitive use testing with at least three repetitions and that there was no additional loss of motion after three repetitions.  Pain, weakness, fatigability, or incoordination was not found to significantly limit functional ability with repeated use over a period of time.  The examiner noted that the exam was not being conducted during a flare-up and that pain, weakness, fatigability, or incoordination did not significantly limit functional ability with flare-ups.  The examiner also found that there were no additional contributing factors of disability.  

On muscle strength testing, normal strength was shown in the right wrist as to both flexion and extension.  There was no reduction in muscle strength or muscle atrophy.  The examiner found that there was no ankylosis pertinent to the right wrist.  As to pertinent physical findings related to the right wrist cyst, the examiner described a "[s]mall 1cm, single, movable non tender ganglion cyst noted right wrist, palmar side, below thenar eminence, not restricting the ROM of the wrist."  No other scar was noted pertinent to the right wrist cyst.  The examiner noted that there was no documented degenerative or traumatic arthritis or objective evidence of crepitus.  The examiner remarked that there were "no nerves affected by the right wrist ganglion cyst" and that the cyst was not a skin condition, but rather a "cystic swelling overlying a joint or tendon sheath."  The examiner added that "[g]anglia are thought to arise due to herniation of synovial tissue from a joint capsule or tendon sheath."  The examiner opined that the right wrist cyst did not impact the Veteran's ability to perform any type of occupational task.  

Based on the foregoing, the Board finds that an initial 10 percent rating, but no higher, is warranted for right wrist cyst, effective October 1, 2010.   

As noted, under the applicable version of the rating criteria, a 10 percent rating is warranted for superficial scars that are painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (as in effect prior to October 23, 2008).  A superficial scar is defined as a scar that is not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7803, Note 2.  During the October 2010 VA examination, the Veteran reported "pain on wrist" that occurred intermittently. While the December 2015 DBQ examiner indicated that there was no evidence of pain during the examination, the Veteran reported experiencing pain due to the right wrist cyst at the February 2014 hearing.  Furthermore, absent clinical evidence demonstrating that the scar is associated with soft tissue damage, and in light of the October 2010 and February 2015 examiners' findings that the scar was "small 1cm, single" and "movable," the Board resolves all benefit of doubt in the Veteran's favor and finds that the scar is superficial without a link to soft tissue damage.  Therefore, an initial 10 percent rating, but no higher, is warranted for right wrist cyst, effective October 1, 2010, the date of the earliest clinical evidence noting a painful scar as result of right wrist cyst.  

The Board has considered whether the Veteran is entitled to a higher or separate rating under any other applicable Diagnostic Code referable to right wrist cyst.  

Diagnostic Code 7800 is inapplicable because disfigurement of the head, face, or neck is not involved in the instant case.  Diagnostic Codes 7800-7803 are also inapplicable because there is no evidence that the scar associated with right wrist cyst is of size as to warrant a higher rating under those Diagnostic Codes.   In addition, while the Veteran has contended that his right wrist cyst results in limitation of motion, clinical evidence of record reflects normal range of motion as to the right wrist.  See February 2015 DBQ examination report.  Therefore, a separate rating for limitation of motion as directed by Diagnostic Code 7805 is inapplicable in the instant case.  Furthermore, the Veteran has reported during the February 2014 hearing that he experienced "tingling in the hand" pertaining to the right wrist cyst, the clinical evidence consistently reflects normal findings for nerves pertinent to the right wrist.  In this regard, the September 2012 VA examiner noted that despite the Veteran's subject complaints of "tingling, numbness in right hand," there was "no objective evidence of n[e]uropathy or radiculopathy . . . of right upper extremity as per current exam."  The February 2015 DBQ examiner also noted that there were "no nerves affected by the right wrist . . . cyst."  Therefore, a separate rating under diagnostic code pertaining to the impairment of nerves is not warranted.

The Board has considered whether additional staged ratings under Hart, supra, and Fenderson, supra, are appropriate for the Veteran's service-connected right wrist cyst; however, the Board finds that his symptomatology has been stable throughout the appeal periods.  Therefore, assigning staged ratings for such disability is not warranted.

III.  Other Considerations

The Board has also contemplated whether the case should be referred for consideration of an extra-schedular rating.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

In the instant case, the Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected right wrist cyst and chronic lumbar strain with the established criteria found in the rating schedule.  In this regard, the specific diagnostic criteria for each disability adequately address the whole of the Veteran's symptoms referable to his low back disability and right wrist cyst as well as the functional impairment resulting from symptoms related to such disabilities.  With regard to the chronic lumbar strain, such symptoms include, as noted by the VA examiners, decreased mobility, radiating pain, decreased bending, and difficulty with prolonged standing and sitting.  See DeLuca, supra; Mitchell, supra.  Furthermore, to the extent that such difficulty arises from the Veteran's low back pain, such is contemplated by the 20 and 40 percent ratings assigned under the General Rating Formula for Diseases and Injuries of the Spine.  Therefore, there are no additional symptoms of the Veteran's service-connected chronic lumbar strain or right wrist cyst that are not contemplated by the rating schedule to warrant an extra-schedular rating. 

With regard to the low back disability, a wide range of signs and symptoms are contemplated in the applicable rating criteria.  Such service-connected disability requires application of the holding in Deluca, supra, and Mitchell, supra, which, in turn, requires consideration of 38 C.F.R. §§ 4.40 and 4.45.  38 C.F.R. § 4.40 requires consideration of functional loss, including the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, pain, weakness, and atrophy.  Likewise, 38 C.F.R. § 4.45 requires consideration of, in part, incoordination, impaired ability to execute skilled movements, painful motion, swelling, deformity, disuse atrophy, instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  Also, 38 C.F.R. § 4.59 requires consideration of such matters as unstable or mal-aligned joints, and crepitation as well as any painful arthritic motion.  As such, in the instant case, the Veteran's current ratings contemplate his functional loss, to include limited range of motion, as a result of his low back symptomatology. 

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.     However, in this case, as discussed in the preceding sections, all manifestations of such disabilities are considered in the currently assigned disability ratings.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with the service-connected right wrist cyst and chronic lumbar strain.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating for the service-connected low back disability is not warranted.  Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).
 
When evidence of unemployability is submitted during the course of an appeal from an assigned rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  While it has been documented that the Veteran's chronic lumbar strain causes functional impairment, to include difficulty with occupational tasks as he has problems with lifting and carrying, the record does not suggest that his service-connected chronic lumbar strain or right wrist cyst have rendered him unemployable.  The April 2008 private treatment noted that the Veteran was working as a warehouse worker at the time, and a September 2013 private physician noted that the Veteran was not totally disabled from working and that he could return to work with restrictions.  At the February 2014 hearing, the Veteran reported that he was employed at the time, working at a "computer-based workstation."  The February 2015 DBQ examiner indicated that the Veteran was employed full time at "Detroit Edison," which consisted of physician and nonphysical duties.  Therefore, a TDIU is not raised in the instant case and need not be further discussed. 


ORDER

An initial rating in excess of 20 percent for chronic lumbar strain prior to February 25, 2015 is denied.  

An initial rating in excess of 40 percent for chronic lumbar strain as of February 25, 2015 is denied.  

As of October 1, 2010, an initial rating of 10 percent, but no higher, for right wrist cyst is granted. 


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

Relevant to the Veteran's right and/or left lower extremity radiculopathy claim, while the September 2012 and February 2015 examiners reported that the Veteran had no signs of or symptoms due to radiculopathy, the April 2008 private physician provided a diagnosis of "lumbar radiculitis" and found that the Veteran's deep tendon reflexes for patellar (L4) was "1+" for right and left side.  That private physician also noted that there was pain with palpation over the area of the right posterior superior iliac spine and right buttock and noted the Veteran's report of "tingling" and "numbness" in the right leg.  Further, the September 2010 private physician also provided an impression of "lumbar sprain/low back pain with neural tension" based on objective findings and after noting the Veteran's report of "left back/buttock pain."  Therefore, it is therefore unclear to the Board whether the Veteran ever had a diagnosis of radiculopathy and if so, whether such was due to the Veteran's service-connected degenerative joint disease of the lumbar spine, as well as which extremity was diagnosed with such condition.    Thus, a remand is necessary for a new VA neurological examination and clarification of the noted deficiency.  

In addition, given the time that will pass during the processing of this remand, outstanding VA and private treatment records should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran an opportunity to identify any outstanding private or VA treatment records referable to the Veteran's claimed disorder.   After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained.  

2.  After obtaining all outstanding treatment records, the Veteran should be afforded an appropriate VA examination to determine the nature and etiology of the claimed right and/or left lower extremity radiculopathy.  The record, to include a copy of this remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted.

(A)  The examiner should identify all current diagnoses of neurological disorders, to specifically include right and/or lower extremity radiculopathy, present since the date of the claim (i.e. December 2006).  

Specifically, the examiner should consider the following records:  (1) the April 23, 2008 private treatment record reflecting a diagnosis of lumbar radiculitis and finding that the deep tendon reflexes for patellar (L4) was "1+" for right and left side, as well as the Veteran's report of "tingling" and "numbness" in the right leg and right posterior leg and (2) the September 13, 2010 private treatment record noting an impression of "lumbar sprain/low back pain with neural tension" following objective testing results and the Veteran's report of "left back/buttock pain."    

(B)  For each currently diagnosed neurological disorder, the examiner should then render an opinion as to whether it is at least as likely as not that such disorder is related to his military service. 

(C) For each currently diagnosed neurological disorder, the examiner should also render an opinion as to whether it is at least as likely as not that such disorder is caused or aggravated by the Veteran's service-connected chronic lumbar strain.  

The rationale for all opinions offered should be provided. 

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


